Lewis, J.
I concur in "the opinion which has been de- ' livered, and the reasoning on which it is founded, except as to the last point, I do not consider the title, of the lessors of the plaintiff as derived from, but- paramount to that of the defendant. The plaintiff’s right to recover cannot, however} be affected by that circumstance, as Cox was a mere agent acting for the lessors of the plaintiff, and it is' immaterial whether the sheriff’s conveyance was made to him or immediately tp his principals.
Judgment for the plaintiff.